                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
                                                                       DOC #:
                                        Law Offices of                 DATE FILED: 12/5/19
                                                                                    _______
                                Donna R. Newman
                                       Attorney at Law
                                  20 Vesey Street, Suite 400
                                   New York, NY 10007
                                T: 212•229•1516 - F: 212•676•7497
                                     Cellular: 201•306•4369
                                donnanewmanlaw@aol.com
    Member NY & NJ Bar




December 3, 2019

Via ECF & Email
The Honorable Deborah A. Batts
United States District Court Judge
For the Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

Re: United States v. Jeffrey Estevez, et al.
   18 cr. 669 (DAB)

Dear Judge Batts:
       I represent Jonathan Maldonado in the above referenced matter. A conference
in this matter is scheduled for December 17th at 10:30 am. In accord with Your
Honors’ Order, I emailed all defense counsel to ascertain their readiness to announce
motions at the scheduled conference and their possible preference for an
adjournment of the conference. See Doc. Entry No. 131. I received email responsesThe Dec. 17
                                                                                      conference is
from counsel representing eleven of the thirteen defendants in this case.1 Based onadjourned
the responses I received from these counsel, on behalf of the Defense, I ask the Courtuntil March
to adjourn the December 17th conference until the last week in February or the first17,  2020 at
                                                                                      2:00 p.m.. In
week in March. This time is needed for counsel to review discovery, confer withthe interest of
their clients, and discuss possible disposition short of trial with the government.justice time is
                                                                                      excluded until
Counsel are aware that at the next schedule conference, the Court anticipates defensethat time.
counsel will be prepared to announce motions, and a motion schedule will be set./s/DAB
                                                                                            12/5/19
                                                          SO ORDERED
1
 I have not received a response to my blast email from Daniel McGuinnes, counsel for Jonathon
Espinal nor from Matt Kluuger counsel for Louis Rivera.



                                                           December 5, 2019
On behalf of their clients, defense counsel waive speedy trial to enable them to
    review discovery with their clients and discuss with the Government
 possible dispositions of the case short of trial. The Government advised that they
                 consent to the Defense’s requested adjournment.



Respectfully submitted,
     /s/
Donna R. Newman
cc: All counsel via ECF
